Citation Nr: 1028696	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from August 1940 to August 1948, 
September 1949 to September 1951 and December 1955 to May 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In July 2009, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in January 2005.  The immediate cause of 
death was a colonic infarction due to mesenteric ischemia, atrial 
fibrillation, and coronary artery disease.  Other significant 
conditions contributing to death were type 2 diabetes mellitus, 
hypertension, and acute renal failure.

2.  At the time of the Veteran's death, he was service connected 
for hearing loss, left mastoidectomy scar, otitis media, 
tinnitus, tonsillectomy, and a left wrist scar from removal of 
ganglion.
	
3.  The Veteran's immediate cause of death, colonic infarction, 
was etiologically related to the gastrointestinal problems he 
experienced during service.  


CONCLUSION OF LAW


The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for the Veteran's Cause of 
Death

The Veteran died in January 2005.  The immediate cause of death 
was a colonic infarction due to mesenteric ischemia, atrial 
fibrillation, and coronary artery disease.  Other significant 
conditions contributing to death were type 2 diabetes mellitus, 
hypertension, and acute renal failure.

The Appellant seeks Dependency and Indemnity Compensation (DIC) 
through a claim to establish service connection for the Veteran's 
death.  She contends that the Veteran suffered from 
gastrointestinal problems during service and continued to suffer 
after separation from service.  Ultimately, the Appellant asserts 
that the Veteran did not recover from coronary artery bypass 
surgery because of a bowel infarction that was a result of his 
chronic gastrointestinal problems. 

DIC benefits are payable to the surviving spouse of a Veteran if 
the Veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of a Veteran's death, the evidence must 
show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, 
there must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
See 38 C.F.R. § 3.312.  The debilitating effects of a service-
connected disability must have made the Veteran materially less 
capable of resisting the fatal disease or must have had a 
material influence in accelerating death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Service treatment records were reviewed.  In September 1956, the 
Veteran had a barium enema after complaints of three to four 
loose stools a day for the previous month.  He reported there was 
no blood in the stools.  Results indicated the descending colon 
was quite spastic but there was no evidence of an intrinsic or 
extrinsic lesion.  Roentgenograms showed unusual smoothness to 
the outline of the descending colon and also of the distal 
transverse colon.  There were indications of increased spasticity 
of the sigmoid and descending colon.  The impression was colitis 
involving the descending colon, sigmoid, and distal transverse 
colon.  The following month he was still experiencing the same 
symptoms but he was feeling better.  He had a sigmoidoscopy in 
October 1956, and he was diagnosed with an irritable colon.

The majority of post-service treatment records were not available 
for review.  However, one of the Veteran's private physicians 
reported in a statement from February 2005, that he reviewed the 
Veteran's service treatment records, which showed colitis of the 
descending colon, the sigmoid colon, and the distal transverse 
colon.  The physician stated that the Veteran died from colon 
perforation at the end of a protracted illness.  The physician 
concluded by opining that it is as likely as not that the colitis 
that started in service was related to the Veteran's primary 
cause of death.  

An additional private physician submitted a statement in February 
2005.  The physician indicated that the Veteran had been a 
patient since April 2002.  He stated that the Veteran frequently 
had gastrointestinal complaints of constipation that were treated 
with fiber.  Upon review of the service treatment records, the 
physician stated that the Veteran had complaints of 
gastrointestinal problems that continued until his death in 
January 2005.  The physician opined that the Veteran should have 
had a successful recovery from his coronary artery bypass surgery 
if it had not been for the bowel infarction that may have been a 
slow insidious problem.

In July 2005, a VA medical opinion was obtained.  The examiner 
opined it was not at least as likely as not that the Veteran's 
colonic infarction was related to his in-service problems of 
irritable bowel disease or colitis.  While the opinion did give 
causes of colonic infarctions, it did not give any further 
rationale.

Subsequently, in October 2005, the Veteran's physician submitted 
an additional opinion.  The physician stated that the Veteran had 
a successful coronary artery bypass surgery but had persistent 
gastrointestinal problems.  He indicated that the Veteran had a 
diagnosis of colitis during service, but the diagnosis was from a 
barium enema, which does not exclude ischemic colitis.  The 
physician reported that the Veteran had chronic problems of 
gastric intestinal origin and he opined that it is as likely as 
not that the condition started when the Veteran was in service.

A second VA medical opinion was obtained by the RO in September 
2006.  The examiner opined that, based on a gap of 40 years 
without abdominal complaints, it is not at least as likely as not 
that the Veteran's mesenteric ischemia is related to his previous 
history of irritable bowel syndrome/colitis while in the 
military.  The examiner further opined it is likely that the 
Veteran succumbed to complications of his protracted illness, 
including sepsis, bacteremia, and pneumonia.  The Board finds 
this VA medical opinion to be inadequate.  Lay statements and 
statements submitted by the Veteran's treating physician indicate 
that the Veteran did suffer from and complain of frequent, 
chronic gastrointestinal complaints.  As such, the VA opinion 
from September 2006 is based on inaccurate information.  

Most recently, a VA opinion was obtained in April 2010.  The 
examiner discussed all pertinent information and opined that it 
is less likely as not that the Veteran's gastrointestinal 
problems experienced during service were etiologically related to 
any of his listed causes of death, that they contributed 
substantially or were materially the cause of death, combined 
cause of death or that they aided or lent assistance to the 
production of death.  The examiner stated he was unable to create 
a link or nexus between the Veteran's digestive conditions during 
service and his mesenteric ischemia/colonic infarction.  
Additionally, the examiner noted that while the private 
physicians' opinions are based upon medical experience, it is 
likely their opinions are speculative.  Without resorting to 
speculation, the examiner was uncertain how the Veteran's 
attending physicians made a link with the diagnoses noted during 
the Veteran's active duty and recent problems that occurred in 
2005, more than 40 years later.  The Board finds this opinion 
inadequate, as the Veteran's treating physicians have submitted 
statements indicating that the Veteran had continually sought 
treatment for digestive problems.

The Board finds the Veteran had chronic digestive problems that 
had its onset during service.  Furthermore, the Veteran's death 
certificate lists a perforated duodenum ulcer as a significant 
condition leading to death.  Therefore, the Appellant is entitled 
to service connection for the cause of the Veteran's death.  If 
the claimed condition is noted during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology, service connection for the claimed 
condition may be established.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Here, the claimed condition is undeniably noted 
during service and continuity of symptomatology is demonstrated 
thereafter, as evidenced by the Veteran's physicians.  

The evidence in the case is not definite, but it does not have to 
be.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability aided or lent 
assistance to the production of death.  The private doctors who 
treated the Veteran have determined that his digestive problems 
likely did contribute to his cause of death; a requirement that 
it be the primary cause (VA examination of February 2005) of his 
death does not exist.  Service connection for the Veteran's cause 
of death is warranted because the evidence is in relative 
equipoise.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of matter, the benefit of the doubt will be given 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Upon resolution of every reasonable doubt in the Appellant's 
favor, the Board concludes that service connection is warranted 
for the Veteran's cause of death.


ORDER

Service connection for the Veteran's cause of death is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


